Citation Nr: 1035014	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
status post right renal transplant due to end stage renal 
disease, to include entitlement to a total rating based on 
individual unemployability (TDIU).

2.  Entitlement to separate compensable rating for the left 
radical nephrectomy based on paired organ pursuant to 38 U.S.C.A. 
§ 1160.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1967. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision issued by 
the RO.  In a January 2010 decision, the Board found that the 
Veteran was entitled to benefits for loss of a paired organ 
pursuant to 38 U.S.C.A. § 1160 and remanded the issue of 
entitlement to a rating in excess of 30 percent for status post 
right renal transplant due to end stage renal disease for further 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted, in a January 2010 decision, the Board found that the 
Veteran was entitled to benefits for loss of a paired organ 
pursuant to 38 U.S.C.A. § 1160 (2009).  In this regard, the Board 
notes compensation is payable for the combinations of certain 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 (2009).  
Pursuant to 38 U.S.C.A. § 1160, where a veteran has suffered the 
loss or loss of use of one kidney as a result of service-
connected disability and involvement of the other kidney as a 
result of nonservice-connected disability, not the result of the 
Veteran's own willful misconduct, the Secretary shall assign and 
pay to the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-connected 
disability.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(2).

The Veteran's kidney disorder is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500:

750
0
Kidney, removal of one:
Ratin
g

Minimum evaluation Or rate as renal dysfunction if 
there is nephritis, infection, or pathology of the 
other.
30
38 C.F.R. § 4.115b, Diagnostic Code 7500 (2009)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function 
of kidney or other organ systems, especially 
cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2009)

Pursuant to the January 2010 Board decision, in a May 2010 rating 
decision, the RO effectuated the award for "special 
consideration for left radical nephrectomy based on paired 
organ" and merged this disability benefit with the already 
awarded disability benefit for status post right renal transplant 
due to end stage renal disease.  However, the Board notes that 
the merging of disability benefits in this instance frustrates 
intent of the regulations.  In this regard, the Board notes that 
the disability associated with the left radical nephrectomy is a 
separate and distinct disability from the status post right renal 
transplant due to end stage renal disease and thus to assign 
separate ratings would not violate the regulations concerning 
pyramiding.  38 C.F.R. § 4.14 (2009).  The appropriate medical 
testing should be undertaken to ascertain whether there is renal 
dysfunction of the left kidney.  Thereafter, the RO must evaluate 
the disability associated with the left radical nephrectomy and 
assign the applicable rating and effective date for such 
disability.  See  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim for an initial rating in 
excess of 30 percent for status post right renal transplant due 
to end stage renal disease, the Board notes that the Court in 
Rice v. Shinseki held that a request for a TDIU, whether 
expressly raised or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  22 Vet. App. 447, 453-454 (2009).  To 
that end, in a June 2010 statement, the Veteran's attorney 
explicitly argues that the Veteran is entitled to a total rating 
based on individual unemployability (TDIU) due to his kidney and 
knee disabilities.  Given the action taken above, in light of the 
Court's holding in Rice, the Board finds that the claim for an 
initial rating in excess of 30 percent for status post right 
renal transplant due to end stage renal disease, to include 
entitlement to TDIU rating is inextricably intertwined with the 
separate compensable rating for the left radical nephrectomy 
issue.  Thus, final determination cannot be made on the claim for 
an initial rating in excess of 30 percent for status post right 
renal transplant due to end stage renal disease, to include 
entitlement to TDIU rating until proper due process is 
accomplished.  See Holland v. Brown, 6 Vet. App. 443 (1994) (A 
claim for TDIU predicated on a particular service-connected 
condition is inextricably intertwined with a rating increase 
claim regarding the same condition); see also  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

In any event, the Veteran's contention is that he is unemployable 
due to his service-connected disabilities.  Notwithstanding the 
action to be undertaken regarding the assignment of a separate 
rating for the disability associated with the left radical 
nephrectomy based on paired organ, the Veteran is service 
connected for status post right renal transplant due to end stage 
renal disease (30 percent) and post operative menisectomy right 
knee (30 percent).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides.  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  A total disability rating for 
compensation may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  A claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the [service-connected] condition 
is less than 100 percent, and only asks for TDIU because of 
"subjective" factors that the "objective" rating does not 
consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Given the Veteran's contentions, in light of the development to 
be undertaken regarding the assignment of a separate rating for 
the disability associated with the left radical nephrectomy based 
on paired organ, he should be afforded a VA examination, with an 
opinion as to how his service connected disabilities impact on 
his ability to obtain or maintain substantially gainful 
employment.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for any left kidney pathology 
since September 2006.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter. the Veteran should be 
afforded a VA nephrology examination to 
determine the function of the left kidney.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
appropriate physician.  Following the 
examination, the examiner should indicate 
whether the Veteran suffers from renal 
dysfunction as best described by one of the 
following (a), (b), (c), (d), or (e).

(a)  Requiring regular dialysis, or 
precluding more than sedentary activity 
from one of the following: persistent 
edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or 
other organ systems, especially 
cardiovascular; or
(b)  Persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; or
(c)  Constant albuminuria with some edema; 
or, definite decrease in kidney function; 
or, hypertension at least 40 percent 
disabling under diagnostic code 7101; or
(d)  Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent disabling 
under diagnostic code 7101; or
(e)  Albumin and casts with history of 
acute nephritis; or, hypertension non-
compensable under diagnostic code 7101.

Sustainable reasons and bases are to be 
provided with any opinion provided.

3.  The RO must take appropriate steps to 
evaluate the disability associated with 
left radical nephrectomy based on paired 
organ pursuant to 38 U.S.C.A. § 1160 and 
assign the separate applicable disability 
rating and effective date.  See  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  All 
indicated development should be taken in 
this regard. The Veteran should, of course, 
be advised of the development to be 
undertaken and his rights and 
responsibilities related thereto.  

4.  Thereafter, the Veteran should be 
scheduled for a VA general medical 
examination in order to evaluate the 
current severity of his service-connected 
disabilities and their effect on his 
ability to perform substantially gainful 
employment.  The entire claims file must be 
made available to the interviewer(s), and 
the survey report must include discussion 
of the Veteran's documented employment 
history and assertions.  All findings 
should be reported in detail.  

Based on the review of the case, the VA 
examiner(s) should offer an opinion(s) as 
to the degree that the service connected 
disability impact on his ability to obtain 
and maintain substantially gainfully 
employment.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.



6.  Then, the RO should readjudicate the 
Veteran's claim for entitlement to an 
initial rating in excess of 30 percent for 
status post right renal transplant due to 
end stage renal disease, to include 
entitlement to a TDIU rating.  If the 
determination remains unfavorable to him, 
he and his representative must be furnished 
with a Statement of the Case regarding the 
TDIU, and a Supplemental Statement of the 
Case for the remaining issues, and given an 
opportunity to respond thereto.   

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


